EXHIBIT 10.16

BASE SALARIES FOR NAMED EXECUTIVE OFFICERS

OF

C&F FINANCIAL CORPORATION

The following are the base salaries (on an annual basis) in effect as of
January 1, 2008 of the named executive officers* of C&F Financial Corporation:

 

Larry G. Dillon
Chairman and Chief Executive Officer

   $ 243,000

Thomas F. Cherry
Executive Vice President and Chief Financial Officer

   $ 180,000

Bryan E. McKernon
President and Chief Executive Officer of C&F Mortgage Corporation

   $ 195,000

 

 

  Robert L. Bryant, Executive Vice President and Chief Operating Officer
resigned, effective February 29, 2008.